Title: To Thomas Jefferson from Quesnay de Beaurepaire, 8 March 1789
From: Beaurepaire, Quesnay de
To: Jefferson, Thomas



Excellence
Paris ce 8 mars 1789.

Le respect et la haute veneration que j’ai toujour eu pour vous sont des sentimens qui, loin de me porter à desaprouver la candeur avec laquelle vous me faites l’honneur de vous ouvrir à moi dans votre derniere lettre, exigent au contraire, que je prie votre Excellence d’en agréer mes très humbles remercimens.
Qu’il me soit permis seulement de regretter, qu’à toutes les bontés que votre Excellence a eu pour moi, depuis mon arrivée en france, vous ne m’ayez pas toujours fait la Grace d’y ajouter cette derniere faveur; en m’expliquant dès le commencement, aussi clairement votre façon de penser, Vous eutes infiniment modéré l’ardeur avec laquelle j’ai poursuivi jusqu’à present cette enterprise. Malgré tout le desir que j’ai de faire honneur à mes affaires, et l’ambition de temoigner la reconnoissance si légitimement due à ceux de vos honnétes compatriotes, qui m’ont rendu service et honnoré de leur confiance, il est evident que les lumieres de votre Excellence, jointes à l’activité et bonne volonté de l’auteur, auroient pu trouver un plan beaucoup plus simple, mieux raisonné et plus conforme à la sagesse de vos idées. Mais votre Excellence m’eut indubitablement épargné ce quiproquo, qui n’est pas le moindre des désagremens que m’ait fait eprouver ma constante activité dans la poursuite de ce projet.

Guidé par des sentimens d’honneur, et le desir de se rendre utile, qu’un homme, après avoir soumis un projét quelconque à toutes sortes de censures, (dont il obtient les suffrages,) tente l’execution de son entreprise par le moyen d’une souscription volontaire, pour garantie de laquelle il ne propose que sa probité et le credit que lui donne dans sa patrie l’honnête familie à laquelle il apartient, quand cet homme, dis-je, annonce son projét par un mémoire volumineux, contenant des conditions détaillées aussi exactement qu’elles le sont dans celui qu’il remét scrupuleusement à un chacun, avant de faire la proposition d’y souscrire: si son plan est defectueux, ou qu’il n’est pas l’avantage de plaire également à tout le monde, il devroit du moins avoir lieu de croire son honneteté à couvert de tout soupcons injurieux.
Son Excellence voudra-t-elle bien me permettre de lui observer, que
1° Le Conseil d’administration dont les articles 1er et 3me font mention, n’a été etabli (selon les intentions de l’auteur), que pour surveiller à la régie des Ecoles et des revenus annuels de l’academie à Richmond même.
2° Le tresorier General mentioné dans l’article 13 et par l’article 14, seul autorité de recevoir les deniers, pour la sureté desquels il doit donner un cautionement suffisant, n’est proposé par le fondateur, que pour tenir la caisse des revenus annuels, afin d’assurer à tous les interessés leur dividende et autant que faire se pourra les remboursemens des Capitaux, par les retenues que ce tresorier est autorisé de faire pendant quinze années consecutives.
Quant à la Caisse des fonds destinés pour subvenir aux frais qu’exigent les premières depenses de cet Etablissement, dont toutes les acquisitions doivent en grande partie etre faites en Europe, où presque tous les fonds doivent aussi etre levés, la regie en est confiée au trésorier general de Paris, pour cette académie, sous l’inspection du Comité de Correspondance, selon les articles 22, 23 et 24 des Statuts, pages 57 et 59. La nomination et le choix de ce tresorier et comité sont naturellement ratifiés par chaque souscripteur lorsqu’il souscrit. L’article 3me du Prospectus explique clairement que le tresorier general de Paris (sous l’inspection ci dessus mentionée) doit delivrer les actions des coupons à mesure que la valeur lui en est remise entre mains. Si c’est moi qui ai pris la liberté de consulter Votre Excellence sur le moment qui lui seroit le plus commode, ce n’est pas à dire pour cela qu’un autre que le tresorier eut touché le montant de l’action.
L’article 5 du prospectus page 71, dit clairement à quoi les  deniers seront employés à mesure qu’ils seront souscrits, et l’art. 11 du même prospectus n’explique pas moins intelligiblement que l’auteur ne pretend pas qu’il soit obligé d’attendre que toutes les actions soient remplies pour mettre l’affaire en activité; il ne prevoit même pas qu’il soit possible de les remplir toutes, ny même que cela soit absolument necessaire pour rendre ce projêt parfaitement utile, puisqu’il mentionne d’avance la destination de celles qui n’auront pas été vendues.
Votre Excellence me permettera en outre de lui observer qu’elle ne rend pas justice à l’auteur, en le soupçonnant d’avoir voulu tenter la cupidité des souscripteurs par l’ espoir du gain détaillé dans son prospectus. Il eut été de son interest de n’en point offrir, puisqu’evidement il y auroit gagné. Mais il croyoit interpreter la delicatesse des sentimens des ameriquains, et convaincre le publique de la sienne, en offrant non seulement de rembourser en quatre payemens tous les fonds qui auroient été avancés, mais aussi d’en payer l’interest autant que faire se pourroit. Il est d’ailleurs plus convaincu que perssonne de la generosité de la majeure partie de ses protecteurs qui, en souscrivant des fonds, n’avoient d’autre objet en vue, que de donner des temoignages de leur estime et de leur amitié pour les Etats unis de l’amerique, et le desir d’aider et soutenir un homme qu’il[s] croyent tout devoué à se rendre utile, et leur genérosité est d’autant mieux constatée que, loin de tenir rigueurs aux droits que leur donne leur argent, ils en font pour la pluspart un abandon total.
Il est affligeant pour l’auteur que Votre Excellence soit la premiere perssonne qui Eleve des objections qui l’eussent infaillement dechu de toutes ses esperances, s’il ne les eut en quelque sortes parées par son mémoire et prospectus. L’opinion contraire d’un personnage aussi respectable que Son Excellence est d’autant plus desavantageuse à l’auteur, en ce moment qu’il ne lui est plus permis de reculler; que ses ennemis qui l’entourent ne manqueront pas de profiter de cet incident pour lui nuire, si son Excellence n’a pas la bonté de leur donner le change. Il est d’avance perssuadé qu’un Medecin qui a honnore son Malade de son estime et de ses Egards sera toujours plus porté à employer tous les secours de son art pour le guerir, qu’à le jetter dans le désespoir.
Je suis avec un très profond Respect, Excellence Votre très humble et très obeissant serviteur

Le Chr Quesnay de Beaurepaire

